IN THE SUPREME COURT OF PENNSYLVANIA
                           WESTERN DISTRICT

ORLANDO STANFORD,               :        No. 10 WAP 2017
                                :
              Appellant         :
                                :        Appeal from the decision of the Office of
           v.                   :        Disciplinary Counsel dated December 14,
                                :        2016 at No. C4-16-997 dismissing the
OFFICE OF DISCIPLINARY COUNSEL, :        complaint.
                                :
               Appellee         :




                                    ORDER


PER CURIAM


     AND NOW, this 11th day of May, 2017, the Notice of Appeal is quashed.